Citation Nr: 1610054
Decision Date: 03/14/16	Archive Date: 04/25/16

DOCKET NO.  12-09 334    DATE  MAR 14 2016


On appeal from the Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether the reduction from a 20 percent rating to a noncompensable rating, effective July 1, 2012, for degenerative joint disease, left knee, was proper?

2. Whether the reduction from a 10 percent rating to a noncompensable rating, effective July 1, 20 12, for right knee limitation of flexion, was proper?

3. Entitlement to a disability evaluation in excess of 2 percent for osteochondritis of the right knee, status post debridement of the knee joint with residual scars.

4. Entitlement to a disability evaluation in excess of 10 percent for left knee patellofemoral syndrome.

5. Entitlement to an initial compensable evaluation for bilateral hearing loss.

6. Entitlement to a disability evaluation in excess of 10 percent for limitation of flexion of the right knee.

7. Entitlement to a disability evaluation in excess of 10 percent for limitation of extension of the right knee.

8. Entitlement to a disability evaluation in excess of 30 percent for limitation of extension of the left knee.

9. Entitlement to a compensable evaluation for degenerative joint disease of the left knee status post debridement of the knee joint with residual scars.

10. Entitlement to service connection for chronic allergic sinusitis.

11. Entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depression.

12. Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a low back disability.

13. Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:   Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983 and from January 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a June 2015 Travel Board hearing, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of the propriety of a rating reduction is addressed in this decision; however, the rest of the appeal is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's knees have not undergone an improvement.


CONCLUSION OF LAW

1. The reduction from a 20 percent rating to a noncompensable rating, effective July 1, 2012, for degenerative joint disease, left knee, was not proper.  38 U.S.C.A.§ 5112 (West 2014); 38 C.F.R. §§ 3.105 , 3.344, 4.71a, DC 5257 (2015).

2. The reduction from a a 10 percent rating to a noncompensable rating, effective July 1, 2012, for right knee limitation of flexion, was not proper.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.7la, DC 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating reduction

The Veteran contends that the reduction of the ratings assigned to his right and left ankles from 20 to 10 percent, effective in April 2014, was improper. The Board agrees, and will restore the Veteran's 20 percent ratings.

In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown , 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). A reduction in rating must be based upon review of the entire history of the disability. Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.
Faust v. West, 13 Vet. App. 342, 349 (2000). Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. Brown, 5 Vet. App. at 421

After a review of the evidence of record, to include his hearing testimony, the Board finds that the evidence does not show an actual change in his disability, such that any minor improvement actual reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown, supra. Accordingly, the reduction in rating was not proper and they should be restored.


ORDER

The reduction of the Veteran's degenerative joint disease, left knee was improper; his original 20 percent rating is restored.

The reduction of the Veteran's reduction for right knee limitation of flexion was improper; his original 10 percent rating is restored.


REMAND

The issues of entitlement to an initial compensable evaluation for bilateral hearing loss, entitlement to a disability evaluation in excess of 10 percent for limitation of flexion of the right knee, entitlement to a disability evaluation in excess of 10 percent for limitation of extension of the right knee, entitlement to a disability evaluation in excess of 30 percent for limitation of extension of the left knee, entitlement to a compensable evaluation for degenerative joint disease of the left knee status post debridement of the knee joint with residual scars, entitlement to service connection for chronic allergic sinusitis, entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depression, whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a low back disability, and whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a bilateral hip disability were denied by the RO in a March 2014 rating decision.

The Veteran submitted a notice of disagreement with this decision in April 2014, but the RO has not issued a statement of the case for any of the above issues. Accordingly, the Board is required to remand the issues to the RO for issuance of a statement of the case. See Manlincon v. West, 12 Vet. App. 238 (1999).

While the remaining issues of entitlement to higher ratings for the Veteran's bilateral knees have been properly certified for appellate review, the Board finds that these issues are related to the Veteran's other increased rating claims for his right and left knee disabilities and must be adjudicated simultaneously.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1. The RO should issue statements of the case for the issues of entitlement to an initial compensable evaluation for bilateral hearing loss, entitlement to a disability evaluation in excess of 10 percent for limitation of flexion of the right knee, entitlement to a disability evaluation in excess of 10 percent for limitation of extension of the right knee, entitlement to a disability evaluation in excess of 30 percent for limitation of extension of the left knee, entitlement to a higher evaluation for degenerative joint disease of the left knee status post debridement of the knee joint with residual scars, entitlement to service connection for chronic allergic sinusitis, entitlement to service connection for an acquired psychiatric disability, to include PTSD and major depression, whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a low back disability, and whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a bilateral hip disability.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, these issues may be returned to the Board for adjudication.

2. Associate all current VA outpatient treatment records with the Veteran's claims folder.

3. When the above development has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans Appeals




